Title: From George Washington to Elias Dayton, 17 August 1781
From: Washington, George
To: Dayton, Elias


                        
                            Dr Sir
                            Head Quarters August 17th 1781.
                        
                        You will be pleased to detach from the Brigade under your command upon the receipt of this, a Capt. &
                            50, with orders to patrole the Country between Closter and the New Bridge, the Officer must not consider either of these
                            places as his post, but continue to range the intermediate space untill he receives further Orders.
                        I wish you to be particular in your orders to the officer, that he may take every effectual means in his
                            power to prevent his men from Abusing the Inhabitants, which is a circumstance I am under the painful necessity of
                            Observing, that your troops are too frequently charged with, and I fear not without foundation.
                        By paying particular Attention to their conduct in this particular & punishing with severity
                            Offenders a stop may be put to further improprieties. I am Sir
                        
                            G.W.
                        
                    